356 F.2d 941
THE CITY LOAN & SAVINGS COMPANY, Plaintiff-Appellant,v.The EMPLOYERS' LIABILITY ASSURANCE CORPORATION, LIMITED,Defendant-Appellee.
No. 16098.
United States Court of Appeals Sixth Circuit.
Jan. 12, 1966.

Robert G. Clayton, Toledo, Ohio, Shumaker, Loop & Kendrick, Robert B. Gosline, Toledo, Ohio, Meredith, Meredith & Tait, Harry R. Meredith, Lima, Ohio, on brief, for appellant.
William S. Burton, Cleveland, Ohio, Joseph A. Rotolo, Arter, Hadden, Wykoff & Van Duzer, Cleveland, Ohio, for appellee.
Before WEICK, Chief Judge, and O'SULLIVAN and CELEBREZZE, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the briefs, record, and arguments of the parties, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the decision of the District Court, 249 F.Supp. 633, be and is hereby affirmed for the reasons set forth in the findings of fact and conclusions of law of Judge Battisti.


3
Entered by order of the Court.